Title: From Thomas Jefferson to James Wood, 28 January 1797
From: Jefferson, Thomas
To: Wood, James


                    
                        Sir
                        Monticello Jan. 28. 97.
                    
                    I have the honor to acknolege the receipt of your favor of the 14th. inst. covering a resolution of the General assembly authorising myself and others to correspond with the commissioners of Maryland on the subject of the boundaries dividing the two states. The long and periodical absences from this state which I shall be obliged to incur, together with the habitual state of my health unfriendly to much travelling, will render me I fear of little use to my collegues in this business. Upon this subject however I shall immediately explain myself to them, so that my necessary absences from their meetings may occasion no delay. I have the honor to be with great respect Sir Your most obedient & most humble servt
                    
                        Th: Jefferson
                    
                